Title: To Benjamin Franklin from Lenoir, 25 April 1782
From: Lenoir, Jean-Charles-Pierre
To: Franklin, Benjamin


a Paris Ce 25. avril 1782.
Je Fais passer à l’inspecteur de la douane, Monsieur, la permission, que vous desirez, pour que les livres, que vous devez y envoyer pour être plombés et conduits à Rochefort, ne Soient point assujetis à la visite de la chambre Syndicale des Libraires de Paris.
Je vous prie de recevoir de nouvelles assurances du respectueux attachement, avec lequel je suis, Monsieur, votre très humble et tres obéissant Serviteur.
Lenoir
M Franklin.
 
Notation: Le Noir 25 avril 1782.
